Title: To Thomas Jefferson from Benjamin Henry Latrobe, 25 May 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir,
                     Washington May 25th. 1808
                  
                  I herein enclose the strongest specimen of the plant which under the name of Dryrot commits such ravages upon the timber of buildings,—which I had ever met with. It was taken from the timber upon which the principal piers of the Senate chamber were built. The timber itself is reduced almost to powder, being more decayed than any other part of the work. We have now pulled them all down, & I hope to have them up again in a fortnight at most, & the Center of the Vault set.—Nothing is now more evident than that in two or three Years the Senate chamber would have fallen in. I have every reason to beleive that the Presidents house is in the same state. I observe a crush of the plaistering over the Columns in the Hall which deserves examination [GRAPHIC IN MANUSCRIPT] in the situation marked A. I am with high respect Yrs.
                  faithy
                  
                  
                     B H Latrobe
                     
                  
               